Case 3:66-cv-12071-RGJ Document 380 Filed 10/12/20 Page 1 of 4 PageID #: 10784




                              UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )              No. 3:66-cv-12071
                                    )
      v.                            )              JUDGE ROBERT G. JAMES
                                    )
                                    )
LOUISIANA TECH UNIVERSITY, et al., )               MAGISTRATE JUDGE KAREN HAYES
                                    )
                  Defendants.       )
                                    )
____________________________________)


                 LOUISIANA TECH UNIVERSITY’S ANNUAL REPORT
                  FOR THE 2020-2021 A.E. PHILLIPS’ SHOOL YEAR


       COMES NOW the Defendant, Louisiana Tech University (“Louisiana Tech”), by and

through its undersigned counsel and hereby files its October 15 Report for the 2020-2021 school

year as required by Section V.A. of the Consent Order entered by this Court on November 1, 2016,

(ECF No. 254). As ordered, Louisiana Tech has also produced the annual report to the United

States through the Department of Justice. Specifically, Louisiana Tech reports the following on

the corresponding exhibits:
Case 3:66-cv-12071-RGJ Document 380 Filed 10/12/20 Page 2 of 4 PageID #: 10785




         a. The number and percentage of all students by race separately for each grade level

            and by total school-wide enrollment. See Exhibit B.

         b. For the current school year, the net difference in the number and percentage of

            black students school-wide and by grade level in comparison to the previous school

            year and projected black student enrollment through the 2020-2021 school year.

            See Exhibit A.

         c. A spreadsheet with a list of all students with separate columns identifying each

            student’s assigned homeroom teacher, name, race, grade, the Parish in which the

            student resides, whether the student is eligible for and/or receiving free or reduced

            price student meals under the federal guidelines, and the amount, if any, of any

            scholarship or tuition waiver or reduced tuition charge for each student. See Exhibit

            C. Per the Consent Order, Exhibit C shall be filed under seal.

         d. A list of all administrators, teachers, and certificated staff, indicating each

            employee’s job title, position, and race, whether the individual is an employee of

            Louisiana Tech or LPSB, whether the employee was newly hired or assigned to

            A.E. Phillips for the current school year, and the percentage of faculty and staff

            school-wide by race. See Exhibit D.

         e. A narrative description of A.E. Phillips’ and Louisiana Tech’s efforts to reduce

            barriers to black student enrollment and to further its desegregation efforts,

            specifically with respect to student enrollment, facilities, faculty, and staff. See

            Exhibit E.
Case 3:66-cv-12071-RGJ Document 380 Filed 10/12/20 Page 3 of 4 PageID #: 10786




       This October 15 Report is the final report contemplated in the Consent Order per Section

V.A. Pursuant to Section VI of the Consent Order, Defendant Louisiana Tech University intends

to move for dismissal of this Court’s supervision of A.E. Phillips following ninety days after

submission of this report.

       WHEREFORE, Defendant, Louisiana Tech University, respectfully submits this October

15 Report and prays that this Court accepts the same and grants any and all other legal and

equitable relief to which the Defendant is entitled.



       DATED this 12th day of October 2020.


                                                       /s/ Justin Kavalir
                                                       Justin K. Kavalir, Bar Roll # 35505
                                                       Attorney for Louisiana Tech University
                                                       Louisiana Tech University
                                                       P.O. Box 3168, Ruston, LA 71272
                                                       Phone: 318-257-2769
                                                       Fax: 318-257-2928
                                                       Email: jkavalir@latech.edu
Case 3:66-cv-12071-RGJ Document 380 Filed 10/12/20 Page 4 of 4 PageID #: 10787




                                CERTIFICATE OF SERVICE

       The foregoing document was filed with the Court electronically through the CM/ECF

system this 12th day of October, 2020, causing all parties or counsel to be served by electronic

means, as more fully reflected in the Notice of Electronic Filing.




                                                         /s/ Justin Kavalir
                                                         Justin K. Kavalir, Bar Roll # 35505
                                                         Attorney for Louisiana Tech University
                                                         Louisiana Tech University
                                                         P.O. Box 3168, Ruston, LA 71272
                                                         Phone: 318-257-2769
                                                         Fax: 318-257-2928
                                                         Email: jkavalir@latech.edu
